Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5 and 17 recites “initially causing the camera to capture the image” does not further limit the claims as the recital of “receiving an image captured by a camera” as recited in claims 1 and 11 has the same scope as the recitals in claims 5 and 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.US10169643. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application are broader in scope and are obvious in view of the allowed claims 1-6 of US1019643.

Appl # 16582047                                               US10169643
11. A method comprising: receiving, by a computing device, an image captured by a camera; receiving, by the computing device, an indication to perform facial detection;  16 of 18MBHB Case No. 18-1365-US-CON2 selecting, by the computing device, in response to the indication, a metering region within a portion of the 
12. The method of claim 11, wherein the image is a live image.  
13. The method of claim 11, wherein the metering region is centered within the image.  
14. The method of claim 11, wherein the predefined set of coordinates is determined prior to said capturing the image.  
15. The method of claim 11, wherein the metering region size is greater than or 
16. The method of claim 11, wherein the metering region includes at least two quadrants of the image.  
17. The method of claim 11, further comprising initially causing the camera to capture the image.


    2. The method of claim 1, wherein the image is a live image. 
    3. The method of claim 1, wherein the metering region is centered within the image. 

    5. The method of claim 1, wherein the metering region size is greater than or equal to 5% of the image size and less than or equal to 50% of the image size. 
    6. The method of claim 1, wherein the metering region includes at least two quadrants of the image. 



Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No.US10762332. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application are broader in scope and are obvious in view of the allowed claims 11-16 of US10762332.





11. A method comprising: receiving, by a computing device, an image captured by a camera; receiving, by the computing device, an indication to perform facial detection;  16 of 18MBHB Case No. 18-1365-US-CON2 selecting, by the computing device, in response to the indication, a metering region within a portion of the captured image based on a predefined set of coordinates, wherein the portion of the captured image is less than an entirety of the captured image, and the metering region is selected prior to executing an algorithm for locating a position of a face within the image; adjusting, by the computing device, the image based on the selected metering region; and detecting, by the computing device, the face within the adjusted image.  
12. The method of claim 11, wherein the image is a live image.  

14. The method of claim 11, wherein the predefined set of coordinates is determined prior to said capturing the image.  
15. The method of claim 11, wherein the metering region size is greater than or equal to 5% of the image size and less than or equal to 50% of the image size.  
16. The method of claim 11, wherein the metering region includes at least two quadrants of the image.  
17. The method of claim 11, further comprising initially causing the camera to capture the image.



    13. The method of claim 11, wherein the selected metering region is centered within the image. 
    14. The method of claim 11, wherein the set of coordinates is determined prior to capturing the image. 
    15. The method of claim 11, wherein the selected metering region size is greater than or equal to 5% of the image size and less than or equal to 50% of the image size. 
    16. The method of claim 11, wherein the selected metering region includes at least two quadrants of the image. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto (US20070196097) hereafter Sugimoto in view of JEONG (US20080297617) hereafter JEONG.

 
1. Regarding claim 1, Sugimoto discloses a method (figs 1, 2A-2B, 3, 7-8 and 10, paras 0008-0010, 0072-0084 discloses an image sensing apparatus/method/system) comprising: 
receiving, by a computing device (fig 1 shows control circuit 2 with CPU 3 meeting the limitations of a computing device and paras 0072- 0073 discloses the overall operation of the image sensing apparatus/system), an image captured by a camera of the computing device (paras 0074- 0075, 0078 figs 2A-2B shows and discloses capturing an image by the camera (i.e elements 11-18) using the controlling of the computing device 2 (i.e of the computing device) and receiving the image (overall image) of the subject I1 by the computing device 2 meeting the claim limitations); 
receiving, by the computing device, an indication to perform facial detection (fig 1 element 20, fig 7 step 41 discloses an indication to detect face (i.e perform facial detection) meeting the claim limitations);
determining, by the computing device and in response to the indication, a set of coordinates defining one or more regions the captured image, wherein each region of the one or more regions corresponds to a location of a face in the image (figs 2A-2B, 3 and paras 0081- 0084, 0100 shows and discloses the face detection and the position of face indicated by coordinates of the center of the face in the coordinate system of the face detection standardized image and an AE area is set from an area detected as a face-image portion in the manner described above (step 61). The AE area is set on a face detection standardized image (fig 10 also shows the coordinates (set of coordinates corresponding to the location of the face and defining one or more regions) meeting the above limitations of determining, by the computing device and in response to the indication, a set of coordinates defining one or more regions the captured image, wherein each region of the one or more regions corresponds to a location of a face in the image); 
based on characteristics associated with the captured image (fig 2A para 0082 discloses and shows the captured image I1 (i.e 25 of a person, 26 a face and an image 27 of a tree) meeting the above claim limitations), adjusting, by the computing device, the set of coordinates defining the one or more regions (figs 2A-2B, 3 and paras 0081- 0084, 0100 shows and discloses the face detection and the position of face indicated by coordinates of the center of the face in the coordinate system of the face detection standardized image and an AE area is set from an area detected as a face-image portion in the manner described above (step 61). The AE area is set on a face detection standardized image (fig 10 also shows the coordinates (set of coordinates corresponding to the location of the face and defining one or more regions), thereby creating an adjusted image (fig 2B and para 0083 discloses creating an adjusted image with area AE1 by reducing the size f1 meeting the limitations of creating an adjusted image AE1 which excludes the effects of the image 27 of the tree and result in a face image portion image having appropriate brightness meeting the above limitations); and 
detecting, by the computing device, (fig 2B and para 0083-0084 discloses creating an adjusted image with are AE1 by reducing the size f1 meeting the limitations of creating an adjusted image AE1 which excludes the effects of the image 27 of the tree and result in a face image portion image having appropriate brightness and the result of the face detection meeting the above limitations).  Sugimoto recites in para 0010 (fig 1 element 20 face detection) detecting a portion of the image of the subject that is a face, person or a eye(s) i.e obviously facial features absent the specifics of the features, etc which 
JEONG discloses in paras 0034, 0045, fig 4a the facial detection/ recognition unit detects the coordinates of the facial features in the face i.e the coordinates of the eyes nose, mouth etc of the face meeting the above limitations of detecting the facial features. At the time of the invention was made, JEONG and Sugimoto are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be determining if the person/face in the current preview screen (i.e the image) is positioned (i.e not tilted or centered) for accurate detection at paras 0045, 0052. Therefore it would be obvious and within one of ordinary skill in the art at the time of the invention was made to have recognized the advantages of JEONG in the method/system of Sugimoto to obtain the invention as specified in claim 1.

2. Regarding claim 2, Sugimoto and JEONG disclose the method of claim 1. JEONG discloses further comprising displaying a preview of the captured image and wherein the preview includes a face positioning guide and the set of coordinates of the one or more regions is based on a location of the positioning guide (paras 0014, 0045, 0052 and fig 4A shows the displaying of the preview of the captured image and the capture guide (location of the positioning guide) and the coordinates of the face/face features meeting the above claim limitations. At the time of the invention was made, JEONG and Sugimoto are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation paras 0045, 0052. Therefore it would be obvious and within one of ordinary skill in the art at the time of the invention was made to have recognized the advantages of JEONG in the method/system of Sugimoto to obtain the invention as specified in claim 2.

3. Regarding claim 3, Sugimoto and JEONG disclose the method of claim 1. JEONG discloses further comprising displaying a preview of the captured image and receiving a user input selecting a portion of the previewed image and wherein the set of coordinates of the one or more regions is based on the received user input (paras 0014, 0045, 0052 and fig 4A shows the displaying of the preview of the captured image and the capture guide (location of the positioning guide) selection via user input and the coordinates of the face/face features (one or more regions) based on the user input meeting the above claim limitations. At the time of the invention was made, JEONG and Sugimoto are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be determining if the person/face in the current preview screen (i.e the image) is positioned (i.e not tilted or centered) for accurate detection at paras 0045, 0052. Therefore it would be obvious and within one of ordinary skill in the art at the time of the invention was made to have recognized the advantages of JEONG in the method/system of Sugimoto to obtain the invention as specified in claim 3.
.  

4. Regarding claim 5 as best understood by the examiner, Sugimoto and JEONG disclose the method of claim 1. Sugimoto discloses further comprising initially causing the camera to capture the image (paras 0074- 0075, 0078 figs 2A-2B shows and discloses capturing an image by the camera (i.e elements 11-18) using the controlling of the computing device 2 (i.e of the computing device) and receiving the image (overall image) of the subject I1 meeting the limitations of initially causing the camera to capture the image).  

5. Regarding claim 6, Sugimoto and JEONG disclose the method of claim 1. Sugimoto discloses further wherein the characteristics associated with the captured image include (para 0097 and fig 7 step 49 discloses color correction and other signal processing are applied in such a manner that the detected face image will become an attractive image obviously suggests wherein the characteristics associated with the captured image include a color of the captured image in-order for the color correction to be applied).  

6. Regarding claim 7, Sugimoto and JEONG disclose the method of claim 1. Sugimoto disclose wherein the one or more regions of the adjusted image are smaller than the one or more region in the captured image (fig 2B and para 0083 discloses creating an adjusted image with area AE1 by reducing the size f1 (i.e smaller than the one or more regions in the captured image) meeting the limitations of creating an adjusted image AE1 which excludes the effects of the image 27 of the tree and result in a face image portion image having appropriate brightness meeting the above limitations).  
 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto, JEONG and in further view of well-known in the art (authentication of a face as evidenced by Olsson et al. US 20100302393).

7. Regarding claim 4, Sugimoto and JEONG discloses the method of claim 1. Sugimoto discloses the facial recognition/detection as seen in claim 1. JEONG discloses the face recognition unit 112 in para 0036. Sugimoto and JEONG are silent and however do not recite exact claim language wherein the indication to perform facial recognition includes a request to authenticate a face of a user. 
Olsson discloses at para 0004 the performing of facial recognition includes extracting identification information (identity or authentication) from the face meeting the claim limitations. Also it is well known in the art to authenticate a face from the captured image. Olsson, Sugimoto and JEONG are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be efficient processing and reduced power consumption system at paras 0059-0060. Therefore it would be obvious for one of ordinary skill in the art at the time of the invention was made to have recognized the advantages of Olsson in the method of Sugimoto and JEONG to obtain the invention as specified in claim 4.


8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto, JEONG and in further view of Brunner (US8233789) hereafter Brunner.

8. Regarding claim 8, Sugimoto and JEONG disclose the method of claim 1. Sugimoto shows the captured image of a person 25 (obviously living person) and a tree 27 (fig 2A). JEONG also shows in fig 4A and image of a person (obviously a living person). Sugimoto and JEONG however do not recite in exact claim language wherein the captured image is a live image, wherein the characteristics associated with the captured image include an object moving within the captured image, and wherein adjusting the set of coordinates defining the one or more regions comprises tracking the object moving within the captured image.  
	Brunner discloses wherein the captured image is a live image, wherein the characteristics associated with the captured image include an object moving within the captured image, and wherein adjusting the set of coordinates defining the one or more regions comprises tracking the object moving within the captured image (fig 7 col 9 lines 15-24 shows and discloses an image of a movement of human subject 202 (i..e live image) and the metering rectangle 404 tracking the movement of the human subject (i.e the adjusting the set of coordinates (examiner notes that rectangle obviously have coordinates (corners) defining the one or more regions) as seen in fig 7 meeting the limitations of wherein the captured image is a live image, wherein the characteristics associated with the captured image include an object moving within the captured image, and wherein adjusting the set of coordinates defining the one or more regions comprises tracking the object moving within the captured image). At the time of the invention was made, Sugimoto, JEONG and Brunner are combinable because they are from the same field of endeavor are analogous art of image processing. The suggestion/motivation would be so that the scene remains properly exposed and limits any visually jarring effects and also dampen the effects of false positives in the scene at col 9 lines 20-24. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Brunner in the method of Sugimoto and JEONG to obtain the invention as specified in claim 8.

Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugimoto, JEONG and in further view of Sun et al. (US20120288166) hereafter Sun.

9. Regarding claim 9, Sugimoto and JEONG disclose the method of claim 1. Sugimoto and JEONG both shows the facial image and facial features respectively as seen in claim 1. Sugimoto and JEONG however do not recite in exact claim language further comprising comparing, by the computing device, the facial features to features in a stored reference template; and determining, by the computing device and based on the comparison, a recognition confidence score.  
	Sun discloses comparing, by the computing device, the facial features to features in a stored reference template; and determining, by the computing device and based on the comparison, a recognition confidence score (figs 2-3, and 5-6, 10, paras 0028-0030, 0050-0052, 0082-0085 shows and discloses comparing by the computing device 1000 the input images facial features 618 to features in the stored template (identity data set 616 stored in computer readable media 1004 accessible by the computing device 1000) and determining the match/no match score by the recognition model 602 meeting the above claim limitations comparing, by the computing device, the facial features to features in a stored reference template; and determining, by the computing device and based on the comparison, a recognition confidence score, examiner notes that the specifics of recognition confidence score are not required by the current claim). At the time of the invention was made, Sun, Sugimoto and JEONG are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be an increased recognition accuracy at para 0016. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Sun in the method of Sugimoto and JEONG to obtain the invention as specified in claim 9.

10. Regarding claim 10, Sugimoto, JEONG and Sun disclose the method of claim 9, wherein the stored reference template is stored on a second computing device separate from the computing device (figs 2-3, and 5-6, 10, paras 0028-0030, 0050-0052, 0082-0085 shows and discloses wherein the stored reference template is stored on a second computing device (accessible computer readable media 1004) separate from the computing device 1000 meeting the claim limitations).


 


s 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner (US8233789) hereafter Brunner in view of Brunner (single reference 103 as the claimed limitations are shown/disclosed in multiple figs/embodiments).

11. Regarding claim 11, Brunner discloses a method (Fig 7, col 8 lines 64 through col 9 lines 55 discloses a method in multiple embodiments, Fig 7 and col 11 lines 61 through col 12 lines 26 discloses a device which is mobile phone with a camera for capturing the images) comprising:
receiving, by a computing device (fig 10 shows a computing/mobile device with a processor of the mobile device), an image captured by a camera (Fig 7 and col 11 lines 61 through col 12 lines 26 discloses a device which is mobile phone with a camera for capturing the images, fig 7 shows a captured image in the mobile device meeting the limitations of receiving an image by the computing device of the mobile phone); 
receiving, by the computing device (fig 10 shows the computing device of the mobile phone), an indication to perform facial detection (Fig 7, Col 8 lines 64 through 67 discloses a lagging face detection assisted exposure metering rectangle 404 (which obviously means that the metering region before or prior to the face location detection) indication to perform facial detection meeting the claim limitations); 
selecting, by the computing device (fig 10 shows the computing device of the mobile phone), in response to the indication, a metering region within a portion of the captured image (Figs 4- 5, col 6 lines 6-18 and lines 57-67 discloses the selected metering rectangles 404 and 508 (i.e a metering region) over the human face image for locating/detecting each face in the scene image (i.e indication), fig 7 and the disclosure col 8 lines 64-67 and Col 9 lines18-22  discloses a lagging face detection assisted exposure metering rectangle 404 (which shows that the selected metering region is before or prior to the face location (a position of face) detection/ algorithm i.e in response to the indication), based on a predefined set of coordinates (figs 4-5, 7 shows the rectangular metering shape 404 and 508 respectively in each figures and the rectangular shape has a predefined set of coordinates (i.e the four corner coordinates) for the placing of the rectangle in the image area meeting the claim limitations), wherein the portion of the captured image is less than an entirety of the captured image (figs 4-5 also shows the metering rectangles 404, 508 respectively on the portion (i.e less than the entire image), fig 7 shows the metering rectangle 404 only over a portion of the entire captured image meeting the claim limitations), and the metering region is selected prior to executing an algorithm for locating a position of a face within the image (fig 7 and the disclosure col 8 lines 64-67 and Col 9 lines15-22  discloses a lagging face detection assisted exposure metering rectangle 404 (which shows that the selected metering region is before or prior to the face location (i.e locating a moving position of face 202) within the image meeting the claim limitations); 
adjusting, by the computing device (fig 10 shows the computing device of the mobile phone), the image based on the selected metering region (col 9 lines 18-22 discloses adjusting the image based on the metering rectangle 404 (i.e the face 202 of scene remains properly exposed or adjusted) by tracking the movement of the human subject (also see figs 4 rectangle 404 and fig 5 rectangle 508 placed over face 202 for adjusting the pixels for exposure in the region), Col 7 lines 15-20 discloses the face detection assisted dynamic exposure algorithm adjusting the camera exposure parameters in part on the pixels with in the metering region 508 meeting the limitations of adjusting an image based on the selected metering region); and detecting, by the computing device (fig 10 shows the computing device of the mobile phone), the face within the adjusted image (Col 7 lines 15-20 discloses the face detection assisted dynamic exposure algorithm adjusting the camera exposure parameters in part on the pixels with in the metering region 508, i.e. to detect the primary face of the scene meeting the claim limitations). At the time of the invention was made it would be obvious and within one of ordinary skill in the art to combine different figs/embodiments. The suggestion/motivation would be producing visually appealing images in the most computationally and cost effective manner (col 1 lines 13-19).

12. Regarding claim 12, Brunner discloses the method of claim 11, wherein the image is a live image (Fig 5 and Col 7 lines 9-11 discloses the face of the human subject (live or living being) meeting the claim limitations). 

13. Regarding claim 13, Brunner discloses the method of claim 11. Brunner shows in another figure/embodiment wherein the metering region is centered within the image (Fig 9 shows the metering region in the center of the image and the display device).14. Regarding claim 14, Brunner discloses the method of claim 11, wherein the predefined set of coordinates is determined prior to said capturing the image (Fig 5, Col 7 lines 1-20 shows a static metering rectangle region 508 over the portion of the captured photographic face in response with the facial detection algorithm and rectangle metering region 508 obviously has coordinates of the four corners meeting the claim limitations, examiner also notes that  fig 7 and the disclosure col 8 lines 64-67 and Col 9 lines18-22  discloses a lagging face detection assisted exposure metering rectangle 404 (which obviously suggests that the metering region before or prior to the face location detection or capturing, Examiner also notes that as disclosed in the background it is well known (background) to have the metering region locked in (static) before capturing before taking an image at col 1 lines 55-60).

15. Regarding claim 15, Brunner discloses the method of claim 11, wherein the metering region size is greater than or equal to 5% of the image size and less than or equal to 50% of the image size (Fig 3 Col 5 lines 40-55 shows the metering rectangle to be 75% and also discloses that it is not strictly necessary and other options are possible suggesting the obviousness of meeting the claims limitations of greater than or equal to 5% of the image size and less than or equal to 50% of the image size).

16. Regarding claim 16, Brunner discloses the method of claim 11, wherein the metering region includes at least two quadrants of the image (Fig 5, Col 7 lines 1-20 shows a static metering rectangle region 508 over the portion of the captured photographic face having right quadrant and left quadrant meeting the limitations of at least two quadrants (sections)).

17. Regarding claim 17, Brunner discloses the method of claim 11, further comprising initially causing the camera to capture the image (Fig 7 and col 11 lines 61 through col 12 lines 26 discloses a device which is mobile phone with a camera for capturing the images, fig 7 shows a captured image in the mobile device meeting the limitations of initially causing the camera to capture the image).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669


/JAYESH A PATEL/Primary Examiner, Art Unit 2669